DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/28/2021, 07/22/2021, 08/10/2-21, 09/30/2021 and 10/20/2021 were filed after the mailing date of the instant application.  However, MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). The examiner is not afforded the time to thoroughly review each reference, given the number of references cited above. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2008/0077512 issued to Ardaman Singh Grewal (“Grewal”), and further in view of Pub. No. US2017/0169099 issued to Hock et al (“Hock”).
As to Claims 1, 8 and 14, Grewal teaches a method comprising: 
(Grewal, Figures 1-4, [0027] whereas graphical user interface component 102 can provide at least one field to allow interaction, observation, and/or manipulation associated with assets, asset functionalities, asset navigation, etc.), wherein: 
each of the plurality of data assets represents at least one of a software or a hardware used for at least one of collecting, storing, processing, or transferring data, (Grewal, Figure 10, [0063-64] whereas hardware and/or software such as threads, processes, computing devices, whereas server data store(s) 1030 employed to store data information),
providing, by the computing hardware, the graphical user interface comprising the visual representation of the first portion of the data model for display on a user device (Grewal, Figures 1-2 and 7, [0028] whereas hierarchical representation of assets can include a representation of an asset 118 that is requested by a user [0031]); 
receiving, by the computing hardware, a selection of the navigational element (Grewal, Abstract whereas graphical user interface can further include a second field that displays available management functionality associated with an asset selected within the first field, [0007] whereas graphical user interface can be employed to traverse through a hierarchy of assets to select a desired asset, wherein such selection can allow the management and/or observation of assets, asset details, available functionality, hierarchy location); and 
responsive to receiving the selection of the navigational element, causing, by the computing hardware, the visual representation of the second portion of the data model to display on the graphical user interface (Grewal, Figures 1-2 and 4, [0042]).
Grewal does not explicitly teach the first portion of the data model identifies the first data asset, a second data asset, and an association between the first data asset and the second data asset representing a flow of the data between the first data asset and the second data asset, and the navigational element is configured for navigating to a visual representation of a second portion of the data model comprising a third data asset of the plurality of data assets.  However,
Hock teaches the first portion of the data model identifies the first data asset, a second data asset, and an association between the first data asset and the second data asset representing a flow of the data between the first data asset and the second data asset (Hock, Figures 2 and 5 illustrate data model identifying association and flow of data among data assets), and the navigational element is configured for navigating to a visual representation of a second portion of the data model comprising a third data asset of the plurality of data assets (Hock, Figures 2 and 4-5, [0033-34] [0050-51]).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Hock and Grewal are in the same field of endeavor such as querying data model, graphical user interface to visualize data model – to provide method and system whereas the data model include navigating a plurality of data assets (Hock, [0009])
Claims 2, 9 and 15, Grewal in combination with Hock teaches wherein the graphical user interface comprising the visual representation of the first portion of the data model is configured with the navigational element based on the data structure comprising an association between the first data asset and the third data asset representing a flow of the data between the first data asset and the third data asset (Hock, Figures 2 and 4-5, [0004] whereas program further provides the determined navigation routes through a graphical user interface (GUI) in order to provide a visual context of data in the relational data model and [0048-49]).
As to Claims 3, 9 and 15, Grewal in combination with Hock teaches wherein the graphical user interface comprising the visual representation of the first portion of the data model is not configured with a navigational element for the second data asset based on the data structure of the data model not comprising an association between the second data asset and another data asset of the plurality of data assets representing a flow of the data between the second data asset and the another data asset (Hock, Figures 2 and 5, [0033-34] [0050-51]).
As to Claims 7, 13 and 19, Grewal in combination with Hock teaches the first data asset is a primary data asset associated with a processing activity involving the data around which the data model is configured to represent (Grewal, Figures 1-2, 4-6 and 8-9, [0055] whereas methodology 800 implementing a graphical user interface through a hierarchy of assets related to an industrial environment based upon a characteristic).

s 4-6, 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2008/0077512 issued to Ardaman Singh Grewal (“Grewal”) and further in view of Pub. No. US2017/0169099 issued to Hock et al (“Hock”) as applied to Claims 1, 8 and 14 respectively above, and further in view of Pub. No. US2016/0350836 issued to Burns et al (“Burns”).
As to Claims 4, 10 and 16:
Grewal in combination with Hock teaches all the elements of Claims 1, 8 and 14 respectively as stated above.
Grewal in combination with Hock does not explicitly teach wherein generating the graphical user interface comprising the visual representation of the first portion of the data model further comprises configuring a second navigational element for the first data asset for navigating to a visual representation of a data inventory comprising a plurality of attributes for the first data asset, and the method further comprises: receiving, by the computing hardware, a selection of the second navigational element; and responsive to receiving the selection of the second navigational element, causing, by the computing hardware, the visual representation of the data inventory to display on the graphical user interface.  However,
Burns teaches wherein generating the graphical user interface comprising the visual representation of the first portion of the data model further comprises configuring a second navigational element for the first data asset for navigating to a visual representation of a data inventory comprising a plurality of attributes for the first data asset, and the method further comprises: receiving, by the computing hardware, a selection of the second navigational element (Burns, Figures 1A, Abstract whereas the disclosed systems may enable a user to separately navigate hierarchical menus [0058] whereas user receive at step 140 a sub-hierarchical menu at the mobile device and/or computer register based on the selection made in the first hierarchical menu); and responsive to receiving the selection of the second navigational element, causing, by the computing hardware, the visual representation of the data inventory to display on the graphical user interface (Burns, Figures 3A and 4-9 illustrate visual representation of data inventory, [0064] whereas user selection of a particular department icon 302 may drill down to a list of corresponding categories and sub-categories and [0067] whereas in the embodiment shown user navigates to the end of the hierarchy, favorites bar 304 will disappear and a list of all corresponding items will be displayed).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Burns, Hock, and Grewal are in the same field of endeavor such as graphical user interface to visualize and display data items – to implement online inventory application to find specific items in inventory (Burns, [0008]).
As to Claims 5, 11 and 17, Grewal, Hock in combination with Burns teaches wherein the plurality of attributes comprises one or more of a processing activity associated with the first data asset involved in processing the data, indication of at least one of how or where the data is being transferred to by the first data asset or received from by the first data asset, a type for the data, or indication of whether the data is being at least one of encrypted or deleted (Grewal, Figure 3, [0033] whereas asset may have sufficient intelligence to initiate a message to the detection component 302, wherein such message can include a type or identity of the asset, etc).
Claims 6, 12 and 18, Grewal, Hock in combination with Burns teaches wherein the graphical user interface comprising the visual representation of the first portion of the data model is configured with the second navigational element based on the data inventory being electronically linked to the first data asset within the data model (Grewal, Figure 6, [0027] whereas graphical user interface component 102 can provide management and/or monitoring of at least one asset associated with an industrial environment  which can include various assets 106-114 wherein at least two assets can be hierarchically arranged [0048] whereas exemplary hierarchical structure 600 which can be utilized in connection with the hierarchically structured data model).

Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example,
DeGiulio et al (U.S. Patent No. 7,627,666 teaches inventory operations.
Tibor Torok (Pub. No. US2010/0228786) teaches assessment and inventory of data assets.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033. The examiner can normally be reached M-F 10:00AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163